UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                       No. 19-6958


MAURICE BERNARD STEWART, JR.,

                     Plaintiff - Appellant,

              v.

MARYLAND DIVISION OF CORRECTIONS; WARDEN FRANK B. BISHOP,
JR.;  LIEUTENANT     BRADLEY     WILT; LIEUTENANT   JANET
PUFFENBARGER; SERGEANT NICHOLAS J. SOLTAS; NORMA J.
HOLWAGER; DETECTIVE SERGEANT SCOTT PETERSON; MARK CARTER;
OFFICER BEACHY; CO II JASON FRANTZ,

                     Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore. J.
Frederick Motz, Senior District Judge. (1:15-cv-01287-JFM)


Submitted: May 28, 2021                                            Decided: June 4, 2021


Before WILKINSON and NIEMEYER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Maurice Bernard Stewart, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Maurice Bernard Stewart, Jr., appeals the district court’s order granting summary

judgment to the Defendants in his 42 U.S.C. § 1983 action. We have reviewed the record

and find no reversible error. Accordingly, we deny the pending motion and affirm for the

reasons stated by the district court. See Stewart v. Md. Div. of Corr., No. 1:15-cv-01287-

JFM (D. Md. Feb. 17, 2017). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument would

not aid the decisional process.

                                                                             AFFIRMED




                                            2